Case 18-14247-amc            Doc 29      Filed 06/12/19 Entered 06/12/19 16:06:19                     Desc Main
                                         Document     Page 1 of 2

                            LOCAL BANKRUPTCY FORM 9014-3
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Joshua D. Moak                                                                 CHAPTER 13
                                  Debtor(s)

Toyota Motor Credit Corporation
                              Movant
              vs.                                                                 NO. 18-14247 AMC

Joshua D. Moak
                                  Debtor(s)

William C. Miller Esq.                                                            11 U.S.C. Section 362
                                  Trustee

                             NOTICE OF MOTION, RESPONSE DEADLINE
                                      AND HEARING DATE


         Toyota Motor Credit Corporation has filed a Motion for Relief from Stay, with the court for Relief
 from the Automatic Stay of Section 362.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
 to consult an attorney.)

         1.      If you do not want the court to grant the relief sought in the motion, then on or before June
 26, 2019 you or your attorney must do all of the following:
                 (a)     file an answer explaining your position at:
                                  United States Bankruptcy Court
                                    Robert N.C. Nix Building
                                  900 Market Street, Suite 400
                                  Philadelphia, PA 19107-4299

 If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that it will
 be received on or before the date stated above; and
                  (b)      mail a copy to the movant's attorney:
                                    Rebecca A. Solarz, Esquire
                                    KML Law Group, P.C.
                                    Suite 5000 – BNY Independence Center
                                    701 Market Street
                                    Philadelphia, PA 19106-1532

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

         3.       A hearing on the motion is scheduled to be held before the Honorable Ashely M. Chan, the
Case 18-14247-amc          Doc 29      Filed 06/12/19 Entered 06/12/19 16:06:19                 Desc Main
                                       Document     Page 2 of 2

United States Bankruptcy Judge, in Courtroom 4 at the United States Bankruptcy Court, Robert N.C. Nix
Building, 900 Market Street, Suite 400, Philadelphia, Pa. 19107-4299 on, July 2, 2019 at 11:00am or as soon
thereafter as counsel can be heard, to consider the motion.

         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.       You may contact the Bankruptcy Clerk's office at 215-408-2800 or Reading at 610-208-
5040 to find out whether the hearing has been canceled because no one filed an answer.

                                                       /s/Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106-1532
                                                       Phone: (215) 627-1322
June 10, 2019
